—Order, Supreme Court, New York County (Edward Lehner, J.), entered June 12, 1998, which granted the parties’ motion and cross motion for disclosure sanctions to the extent of directing both parties to respond to all outstanding interrogatories and comply with all outstanding requests for discovery and inspection, unanimously modified, on the facts, to strike numbers 19, 21-25, 28, 47-49, 69-70, 72-73, 77-78 and 103 of plaintiffs’ first set of interrogatories, and numbers 5, 16 and 19 of plaintiffs’ demand for document production, and otherwise affirmed, without costs.
While the majority of plaintiffs’ interrogatories and document demands are germane to the action and phrased so as to state intelligible questions and requests sufficiently narrow to permit responses, the numbers listed above are overly broad, unduly burdensome, irrelevant or vague, and are therefore struck, but do not necessitate vacating plaintiffs’ interrogatories or document demands in their entirety, and defendant is directed to otherwise comply therewith (see, Zohar v Hair Club For Men, 200 AD2d 453). Defendant’s motion papers set forth the specific interrogatories and discovery requests to which plaintiffs have not fully complied, and plaintiffs should comply therewith. Concur — Lerner, P. J., Williams, Tom and Andrias, JJ.